Luke, J.
1. It was not error to charge the jury that “ when an automobile driver is approaching a pedestrian on a public street, it is his duty to warn them of his approach by the sounding of a horn, gong, or bell, and a failure to do so, under the law, would be negligence upon his part. The law makes it the duty of a driver of an automobile approaching a person from the rear to give notice of his approach.” Sheppard v. Johnson, 11 Ga. App. 280 (75 S. E. 348). The Sheppard case is apparently in conflict with O’Dowd v. Newnham, 13 Ga. App. *576220 (9) (80 S. E. 36), but we are bound by and must follow the older decision.
Decided May 11, 1922.
Action for damages; from city court of Carrollton — Judge Hood. August 18, 1921.
Denny & Wright, Boykin & Boykin, for plaintiff in error.
C. I. Carey, S. Holderness, contra.
2. The excerpt from the charge of the court, of which complaint is made in the 10th ground of the amendment to the motion for a new trial, is not error when considered in connection with its context.
3. The other grounds of the amendment to the motion for a new trial are without substantial merit.
4. The evidence amply authorized the verdict.

■Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.